Citation Nr: 1243474	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  06-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for chest pain secondary to asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2006, the Veteran and his spouse testified before a Decision Review Officer at the RO; a transcript of the hearing is of record.

In May 2008, June 2010, and August 2012, the Board remanded the claims for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Virtual VA electronics claims file has been reviewed in conjunction with the disposition of the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current asthma manifested in or was aggravated by service.  Specifically, he reports that he had asthma as a child until the age of 15.  When he entered military service, he claims that that he did not have any symptoms of asthma but that his symptoms returned while he was working as a welder overseas.  His wife has stated that she sent him Primatene while his was overseas.  He asserts that he has continued to have symptoms of asthma since service and that he has ongoing problems with chest pain due to asthma.  

Unfortunately, the Board's review of the claims file reveals that further action is warranted, even though such action will, regrettably, further delay an appellate decision on the claim.  Specifically, the Board finds that there are relevant VA outpatient treatment records that have not been associated with the Veteran's paper claims file or electronic file in Virtual VA.

During the July 2006 RO hearing, the Veteran testified that he was being treated for asthma at the Dallas VA Medical Center.  The claims file currently only includes VA outpatient treatment records dated through December 2004, none of which show any treatment for asthma.  In January 2012, a VA examiner reviewed the Veteran's claims and provided a medical opinion.  The examiner's report references relevant VA outpatient treatment dated through 2010, which has not been associated with the claims file.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, a remand is required to ensure that any outstanding VA records of treatment for asthma and chest pain are associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding records of evaluation and/or treatment for the Veteran's asthma and chest pain, including those records referenced in the January 2012 VA medical opinion.  All records/responses received should be associated with the claims file.  

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


